ACCEPTED
                                                                                12-15-00121-CV
                                                                   TWELFTH COURT OF APPEALS
                                                                                 TYLER, TEXAS
                                                                          12/16/2015 5:32:16 PM
                                                                                      Pam Estes
                                                                                         CLERK

                         No. 12-15-00121-CV

                                                       FILED IN
                                                12th COURT OF APPEALS
                     IN THE COURT OF APPEALS         TYLER, TEXAS
              FOR   THE TWELFTH DISTRICT OF TEXAS
                                                12/16/2015 5:32:16 PM
                           TYLER, TEXAS                PAM ESTES
                                                         Clerk


          GARRY L. ROLLINS AND CARLA D. ROLLINS,
                                        Appellants
                                   V.

 TEXAS COLLEGE AND MPF INVESTMENTS, LLC D/B/A “A-1 RENT
                         ALL,”
                                        Appellees


                    Appeal from Cause No. 13-3353-A
             In the 7th District Court of Smith County, Texas
                The Honorable Kerry L. Russell, Presiding

 SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
BRIEF OF APPELLEE MPF INVESTMENTS, LLC D/B/A “A-1 RENT ALL”


     Levon G. Hovnatanian                    Ryan K. Geddie
    Texas Bar No. 10059825               Texas Bar No. 24055541
  hovnatanian@mdjwlaw.com                 geddie@mdjwlaw.com
       Todd M. Lonergan               MARTIN, DISIERE, JEFFERSON &
    Texas Bar No. 12513700                   WISDOM, L.L.P.
    lonergan@mdjwlaw.com                    Tollway Plaza One
 MARTIN, DISIERE, JEFFERSON &       16000 N. Dallas Parkway, Suite 800
         WISDOM, L.L.P.                    Dallas, Texas 75248
     808 Travis, 20th Floor            (214) 420-5500 – Telephone
     Houston, Texas 77002               (214) 420-5501 – Facsimile
  (713) 632-1700 – Telephone
   (713) 222-0101 – Facsimile
TO THE HONORABLE COURT OF APPEALS:
       Comes now one of the appellees—MPF Investments, LLC d/b/a “A-1 Rent

All” (hereinafter “MPF”)—and files this unopposed motion for extension of time

to file its brief. MPF has requested and received one previous extension of time

(of 30 days) to file its brief.

       The current deadline for MPF to file its brief is Wednesday, December 16,

2015. This motion is e-filed on Wednesday, December 16, 2015, and is therefore

timely filed. See TEX. R. APP. P. 38.6(d) (“A motion to extend the time to file a

brief may be filed before or after the date a brief is due.”).

       The facts reasonably relied upon to explain the need for an extension of time

are as follows. Levon G. Hovnatanian, MPF’s lead appellate counsel, has been

extremely busy with the following pressing matters:

       As managing partner of his law firm, Mr. Hovnatanian has been obligated to

undertake and complete pressing end-of-the-year firm administrative matters. This

year’s issues (as in past years) commenced during mid-to-late-November, and will

continue throughout the month of December, concluding in January 2016.

Additionally:

       1.     Mr. Hovnatanian assisted in preparing, and, on December 14, 2015,

filing the brief of appellants Kindred Healthcare, Inc. and Triumph Hospital of

East Houston, L.P. D/B/A Kindred Hospital of Clear Lake, in Cause No. 01-15-



                                           1
00843-CV; Kindred Healthcare, Inc. and Triumph Hospital of East Houston, L.P.

D/B/A Kindred Hospital of Clear Lake v. Cristobal Morales; in the First Court of

Appeals.

      2.     Mr. Hovnatanian assisted in preparing, and, on December 7, 2015,

filing the reply brief of appellant State Farm (after one extension), in Cause No.

14-15-00093-CV; State Farm Lloyds, Appellant v. Ginger Hanson, Appellee, in the

Fourteenth Court of Appeals.

      3.     Mr. Hovnatanian assisted in preparing, and, on December 3, 2015,

filing (after two extensions) the brief of appellee Farmers Texas County Mutual

Insurance Company, in Cause No. 05-15-00678-CV; Brenda Peterson,

Individually and as Next Friend of B.Q.P., a Minor and as Administrator of the

Estate of James Q. Peterson, Deceased, and Gary Peterson, Appellants v. Farmers

Texas County Mutual Insurance Company, Appellee; in the Fifth Court of Appeals.

      4.     Mr. Hovnatanian assisted in preparing, and, on November 30, 2015,

filing (after two extensions) the petition for review, in Cause No. 15-0805; St. Paul

Fire & Marine Insurance Company and St. Paul Surplus Lines Insurance

Company, Petitioners v. Petroplex, Energy, Inc., Respondent; in the Supreme

Court of Texas.




                                         2
       Considering the above, appellee MPF Investments, LLC d/b/a “A-1 Rent

All” respectfully requests a 30-day extension of time to Friday, January 16, 2016,

to file its brief.

                                  Respectfully submitted,

                                  MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.


                                  By: /s/ Levon G. Hovnatanian
                                     Levon G. Hovnatanian
                                     Texas Bar No. 10059825
                                     hovnatanian@mdjwlaw.com
                                     Todd M. Lonergan
                                     Texas Bar No. 12513700
                                     lonergan@mdjwlaw.com
                                  808 Travis, 20th Floor
                                  Houston, Texas 77002
                                  (713) 632-1700 – Telephone
                                  (713) 222-0101 – Facsimile

                                  Ryan K. Geddie
                                  Texas Bar No. 24055541
                                  geddie@mdjwlaw.com
                                  Tollway Plaza One
                                  16000 N. Dallas Parkway, Suite 800
                                  Dallas, Texas 75248
                                  (214) 420-5500 – Telephone
                                  (214) 420-5501 – Facsimile

                                  ATTORNEYS FOR APPELLEE
                                  MPF INVESTMENTS, LLC D/B/A “A-1
                                  RENT ALL”




                                        3
                     CERTIFICATE OF CONFERENCE

      This is to certify that on December 16, 2015, the undersigned conferred with
Ernesto Sigmon, counsel for Garry L. Rollins and Carla D. Rollins, and Nolan
Smith, counsel for Texas College, about this motion, and both Mr. Sigmon and Mr.
Smith advised that they do not oppose it.


                                  /s/ Levon G. Hovnatanian
                                  Levon G. Hovnatanian
                                  Dated: December 16, 2015


                     CERTIFICATE OF COMPLIANCE

      This is to certify that this computer-generated Second Unopposed Motion
for Extension of Time to File Brief of appellee MPF Investments, LLC d/b/a “A-1
Rent All” contains 430 words.


                                    /s/ Levon G. Hovnatanian
                                    Levon G. Hovnatanian
                                    Dated: December 16, 2015




                                        4
                        CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing
Second Unopposed Motion for Extension of Time to File Brief of Appellee MPF
Investments, LLC d/b/a “A-1 Rent All” has been forwarded to the individuals
listed below, by the methods indicated, on this 16th day of December, 2015.

Ernesto D. Sigmon
WALKER SIGMON
416 West Saulnier Street
Houston, Texas 77019
(via e-filing and e-mail at esigmon@esigmon.com)
(Attorney for appellants Garry L. Rollins and Carla D. Rollins)

Trey Yarbrough
Greg Smith
Nolan Smith
YARBROUGH WILCOX GUNTER, PLLC
100 East Ferguson, Suite 1015
Tyler, Texas 75702
(via e-filing and e-mail at Trey@yw-lawfirm.com,
GregS@rameyflock.com, and nolans@rameyflock.com)
(Attorneys for appellee Texas College)


                                      /s/ Levon G. Hovnatanian
                                      Levon G. Hovnatanian




                                        5